EXHIBIT 10.3

 

MANAGEMENT AGREEMENT

 

This Management agreement (“Agreement”), effective as of this 15th day of March,
2019 (“Effective Date”) by and between Nevada Medical Group, a Nevada limited
liability company (“Management”), with its principal office at 3375 Pepper Lane,
Las Vegas, NV 89120 and Comprehensive Care Group LLC, an Arkansas limited
liability company (“Owner”) with its principal office at 11323 Arcade Drive,
Suite C107, Little Rock, AR 72212 (each being referred to individually as a
“Party” and collectively as the “Parties”).

 



 

THIS MANAGEMENT AGREEMENT IS SUBJECT TO AND CONTINGENT UPON APPROVAL OF THE
ARKANSAS ALCOHOLIC BEVERAGE CONTROL DIVISION OF THE ARKANSAS DEPARTMENT OF
FINANCE AND ADMINISTRATION AND APPLICABLE LOCAL LICENSING AUTHORITIES, INCLUDING
THE ARKANSAS MEDICAL MARIJUANA COMMISSION (TOGETHER, THE “AUTHORITIES”). IF
PROFIT SHARING IS FORBIDDEN BY STATE OR LOCAL LAW, PARTIES AGREE TO NEGOTIATE IN
GOOD FAITH TO CONFORM THE CONSULTANT’S FEE STRUCTURE ACCORDING TO GUIDANCE
PROVIDED FROM THE AUTHORITIES.

 



 

RECITALS

 

WHEREAS, Owner possesses one or more licenses entitling Owner to own and operate
a marijuana retail establishment (the “Business”) under Provisional Application
in Zone 3 pursuant to Arkansas Alcohol Beverage and Control Board/Department,
MMC Rules and other applicable state and local law, and the regulations issued
by the state of Arkansas as may be amended from time to time (collectively the
“Regulations”);

 

WHEREAS, Management is in the business of providing management, staffing,
operations, administration, oversight, and other related services for licensed
marijuana facilities;

 

WHEREAS, Owner desires to retain certain Services (as defined below) of
Management, and Management wishes to provide such Services to owner pursuant to
the terms of this Agreement; and

 

WHEREAS, the Owner desires to enter into a contractual relationship with
Management whereby Management’s compensation may include sharing in the profit
from the services provided by Management, subject to the approvals from the
various state and local government agencies that regulate the marijuana
industries;

 

WHEREAS, the Parties desire this Agreement to be contingent on the express or
implied approval of the Authorities, if necessary.

 

  1

   



 

NOW, THEREFORE, for good and valuable consideration, and the mutual promises and
covenants contained herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1. Engagement and Services.

 

1.1 Owner hereby agrees to hire Management as an independent contractor to
perform the operations and management services set forth in the Statement of
Work attached hereto as Exhibit A (the “Services”). Management hereby accepts
such engagement by Owner upon the terms and conditions set forth herein.

 

1.2. Management shall provide the Services to Owner’s retail facility, the
building structure and real property upon which the building structure sits,
located at 203 N. Ok St., West Memphis, AR 72301 (the “Owner’s Facility”). This
Agreement shall apply only to Owner’s Facility as currently defined.

 

2. Compensation and Expenses.

 

2.1. Management. As consideration for Management’s performance of the Services,
Owner shall provide compensation to Management for Operations Management
services and pursuant to the Compensation for Services schedule attached hereto
as Exhibit B (the “Compensation”).

 

2.2. Management Personnel. Management Personnel means all workers, independent
contractors, and employees of Management. In addition to the Compensation
referenced in Section 2.1, Owner shall pay to Management the aggregate cost of
all payroll-related expenses incurred by Management, including but not limited
to, wages for Management Personnel, overtime wages, salaries, payroll taxes,
amounts payable by Management to its independent contractors, Workers’
Compensation insurance, and unemployment insurance, in the delivery of the
Services (as defined in Exhibit A) and performance of this Agreement. Management
shall provide Owner with reasonable proof of Management’s actual payroll and
independent contractor expenses, and Owner shall pay Management for Management’s
actual payroll and independent contractor expenses at least five (5) business
days in advance of each payday as determined by Management, following which
Management shall use these funds to cover all Management’s payroll and
independent contractor expenses. At the Effective Date of this Agreement, Owner
shall pay to Management an amount equal to one (1) month of Management’s
payroll-related expenses, as determined in the reasonable judgment of
Management, for Management to keep as a reserve to be applied solely to
Management’s payroll-related expenses. Owner and Management shall meet at a
designated date/time on a monthly basis and at other times as agreed between the
Parties, but not less than monthly, to discuss and review any forecasted or
projected payroll-related (and other operational) expenses arising out of
Section 2.2 of this Agreement.

 



  2

   



 

2.3. Non-Labor Related Expenses. In addition to the Compensation referenced in
Section 2.1 and the costs and expenses referenced in Section 2.2, Owner shall
cover the cost of all operating and capital expenses incurred by Management in
the delivery of the Services (as defined in Exhibit A), all marketing expenses
incurred by Management, Owner, or any third-parties in connection with the
Business, and the performance of this Agreement. Management shall obtain Owner’s
authorization prior to incurring any non-payroll expenses related to the
Services performed, any marketing efforts in connection with the Business, or
performance of this Agreement. Management shall submit a request for
reimbursement, accompanied with proof of the expense, to Owner on a monthly
basis. Owner shall pay Management and any applicable third-parties on or before
the fifth of each calendar month for the prior month’s submitted requests for
reimbursement. Owner and Management shall meet on a monthly basis (as referenced
in the preceding paragraph) and at other times as agreed between the Parties,
but not less than monthly, to discuss and review any forecasted or projected
operating and capital expenses and any non-payroll expenses arising out of
Section 2.3 of this Agreement.

 

3. Obligations of Owner.

 

3.1 Owner shall comply with all Regulations, including any law regarding
marijuana cultivation, dispensaries, manufacturing, processing, marketing,
distribution and sales, and shall maintain the validity of all requisite
licenses. Owner shall at all times be required to furnish Management with
verification of all relevant licenses.

 

3.2 Owner shall ensure Management’s access to Owner’s Facility at all times
necessary for Management to perform the Services as permitted by the
Regulations.

 

3.3 Owner shall maintain the following insurances: (i) products liability; (ii)
property hazard; (iii) general liability; (iv) multi-peril crop; (v) business
interruption; (vi) data protection; and (vii) directors and officers, in such
commercially reasonable amounts as required to protect against any potential
losses, which shall include loss of business income to Owner and/or Management,
and to protect Management from any loss or claim resulting from negligent acts
of Owner. Management shall be named as an additional insured to Owner’s
insurance policies and Owner shall at all times be required to furnish
Management with current certificates of insurance for such policies.

 

3.4 Owner shall be solely responsible for all reporting to, and communications
with, all governmental agencies and representatives.

 

3.5 Owner shall hire a qualified neutral third-party to maintain the financial
books and records of the business contemplated by Owner as part of this
Agreement. The expense of this qualified neutral third-party shall be the sole
responsibility of Owner.

 

  3

   



 

4. Obligations of Management.

 

4.1 Management agrees to exercise professionalism, skill and expertise in
performing the Services and the tasks required to complete the Services in a
diligent, timely and workman-like manner.

 

4.2 Management shall provide sufficient personnel and Management Personnel as to
perform the Services in accordance with the terms of this Agreement in
accordance with all Regulations. The personnel will be employees or independent
contractors of Management, not of Owner.

 

4.3 Management shall comply with all Regulations, including any law regarding
marijuana cultivation, dispensaries, manufacturing, processing, marketing,
distribution, and sales, and shall maintain the validity of all licenses as may
be required by any state or local law.

 

4.4 Management shall maintain Owner’s Facility and Owner’s assets in safe and
optimal working condition, normal and reasonable wear and tear expected. For
purposes of this section, optimal working condition shall mean that the Owner’s
Facility shall meet or exceed all required security and safety laws, rules and
codes, and all Regulations.

 

4.5 Management shall only allow its employees and subcontractors that are
properly licensed pursuant to the Regulations to perform Services in Owner’s
marijuana facility.

 

4.6 Management shall maintain reasonable control over and shall reasonably
supervise its employees and independent contractors in the performance of the
Services.

 

4.7 Management shall ensure that any third-party access that may be granted to
Owner’s Facility by Management shall be in strict compliance with the
Regulations and that Management shall be responsible for the third-party at all
times while in Owner’s Facility.

 

4.8 Management shall maintain general liability insurance in the amount of not
less than $1,000,000.00, or the replacement cost of the Owner’s Facility,
whichever is greater. Owner shall be named as in additional insured to
Management’s insurance policy and Management shall at all times be required to
furnish Owner with a current certificate of insurance for such policy.
Additionally, Management shall at all times during the term of this Agreement
adhere to all Arkansas insurance coverage laws, including, but not limited to,
maintaining legally sufficient Workers’ Compensation insurance that covers all
necessary parties, as required by law, and ensuring all vehicles used in
performing the Services are insured at or above the legal requirements in
Arkansas. Owner shall pay for Management’s Worker’s Compensation insurance
pursuant to Section 2.2.

 

4.9 Management shall provide immediate notice and copy to Owner of any material
communications with governmental agencies and representatives.

 

4.10 During the term of this Agreement, Management shall maintain an employee
handbook and shall enter and maintain confidentiality agreements with all its
employees. Management shall maintain service agreements with its independent
contractors and with its subcontractors and shall execute and maintain
confidentiality agreements with its independent contractors and with its
subcontractors to the extent that such independent contractors or subcontractors
have or will have access to any confidential or proprietary information of
Management or Owner.

 

  4

   



 

4.11 Management shall provide Owner with monthly financial reports. Management
shall be available at least once per month via either phone conference or in
person, to confer with Owner about the financial reports and any budgeting
issues.

 

5. Intellectual Property.

 

5.1 Confidential Information. Owner acknowledges that Owner may be entrusted
with confidential information belonging to Management, including, but not
limited to, Management’s Incorporated Property (“Incorporated Property” shall be
defined for purposes of this Agreement as any and all Management-owned
information, documents, applications, data, schematics, and diagrams (1) used in
association with and/or created in furtherance of this Agreement and/or the
completion of any related matters and/or the satisfaction of any relevant state
or local legal or regulatory requirements including anything related to the
procurement of the necessary approvals to operate the Facility and/or the
operation of any business that is operating in the same or similar business as
the Owner, (2) included in any application, accompaniment to any application,
submission, or other document related to or constituting, in whole or in part, a
product of the Services and/or Management’s performance under this Agreement;
and/or (3) otherwise originating, in whole or part, out of the Services and/or
the performance of this Agreement by Management) and portions thereof,
strategies and plans, Management’s contracts, Management’s financial
information, Management’s professional fee information, Management’s salary
information, Management list, Management’s payor and vendor lists, Management’s
cost and profit information, Management’s record keeping practices, Management’s
policies and procedures, Management’s operational matters and practices,
Management information, Management’s development and research work, Management’s
marketing programs, Management’s plans, proposals, Management’s applications,
Management’s accompaniments to applications, Management’s narrative
descriptions, Management’s manuals and materials, Management’s nutrient
formulas, Management’s soil formulas, Management’s chemical formulas,
Management’s cultivation processes general and specific to certain strains,
Management’s know-how, Management’s other trade secrets, Management’s
trademarks, Management’s copyrights, Management’s patents, Management’s
marijuana plant genetics and strains, Management’s business and financial
records, Management’s customer lists and contractor lists and other information
(hereinafter, the “Confidential Information” or “Proprietary Information”).
Without limiting the generality or applicability of the foregoing, the terms of
this Agreement, all exhibits and schedules referenced in this Agreement and all
information on such exhibits, and all written and oral information delivered to,
disclosed to, or shared with Owner by Management and/or Management’s agents will
constitute Confidential Information notwithstanding the fact that such
information may have been delivered to, or shared with others by Management or
otherwise become available to the general public, unless Management agrees
otherwise in writing. Owner further acknowledges that Owner has been instructed
by Management to, and Owner agrees that they will, maintain Management’s
Confidential Information in a confidential manner during the term of Agreement
and after the termination or expiration of this Agreement. Without limiting the
generality or applicability of the foregoing, Owner agrees that Owner will not
disclose any of Management’s Confidential Information to any person or entity
not authorized in writing by Management to receive or use such Confidential
Information. Owner further agrees that Owner will not use, and will not permit
or aid others in the use of, Management’s Confidential Information for any
purpose other than the purposes contemplated by this Agreement.

 

  5

   



 

5.2 Ownership; Proprietary Rights. Management shall retain all rights in and to
the Confidential Information. Further, each Party shall retain all rights in and
to its patents, patent applications, patent disclosures, inventions,
improvements (whether patentable or not), copyrights, copyrightable works,
trademarks, service marks, registrations, and other intellectual property and
applications therefor (collectively, “Intellectual Property”) created,
developed, or conceived prior to the Effective Date or outside the performance
of the Services, except that any Intellectual Property created, developed, or
conceived using the Confidential Information at any time shall be solely owned
by Management. To the extent that a Party creates any updates, derivative works,
changes, or modifications of any Intellectual Property owned by Management or
Intellectual Property incorporating any Management Confidential Information in
the performance of the Services or otherwise, such updates, derivative works,
changes, modifications or Intellectual Property (“Management Work Product”) will
be owned solely by Management (except as to any portion thereof that
incorporates any Intellectual Property of Owner, which portion, if any, shall
continue to be owned solely by Owner), and Owner hereby irrevocably assigns to
Management all right, title, and interest in and to Management Work Product,
including all Intellectual Property therein to the extent set forth, and subject
to the limitations of, this Section 5.2. All Intellectual Property created,
developed, or conceived solely by Management during the term of this Agreement
shall be the sole and exclusive property of Management. Except as otherwise set
forth in Sections 5.1 and 5.2: (i) all Intellectual Property created, developed,
or conceived solely by the Owner during the term of this Agreement that is not
otherwise deemed to be owned by Management pursuant to Sections 5.1 or 5.2 shall
be the sole and exclusive property of the Owner; and (ii) all Intellectual
Property created, developed, or conceived jointly by Owner and Management during
the term of this Agreement that is not otherwise deemed to be owned by
Management or by Owner pursuant to Sections 5.1 or 5.2 (collectively, “Joint
Intellectual Property”) shall be owned by Management and Owner on a 50-50 basis,
provided, that, neither Management nor Owner shall license, sell, assign,
hypothecate, gift, or otherwise transfer any other their right, title, or
interest to any Joint Intellectual Property without the prior written consent of
the other Party. Responsibility for all expenses related to ownership of any
Intellectual Property shall be borne by the owner of such Intellectual Property.
As to any Joint Intellectual Property: (a) responsibility for all expenses
related to any said Joint Intellectual Property shall be borne by each Party on
the same pro-rata basis as is the ownership interest; (b) the parties shall be
entitled to interest in or rights to royalties as to such Joint Intellectual
Property likewise on the same pro-rata basis as is the ownership interest; and
(c) any other rights or duties not otherwise mentioned, herein, shall flow to
the parties on the same pro-rata basis as is the ownership interest as to such
Joint Intellectual Property. The parties shall cooperate in good faith to
execute appropriate licensing agreements to facilitate the use of Management’s
and/or its affiliates’ Intellectual Property in connection with Owner’s
operations.

 

  6

   



 

6. Representations and Warranties.

 

6.1 By Owner. Owner represents and warrants that: (i) it has and will continue
to maintain at all times all licenses required to cultivate, manufacture, and
distribute marijuana pursuant to state laws and regulations; (ii) it has and
will continue to conform to all applicable local, state and federal laws and
regulations (excepting federal laws that conflict with state marijuana laws);
(iii) the execution and delivery of this Agreement by Owner does not require the
consent of any third-party, except for the applicable state-level regulatory
agency, and will not violate, with our without notice, Owner’s organizational
documents or, any agreement, contract, license or permit to which Owner is a
Party or is bound; and (iv) Owner is, and at all times during the term of this
Agreement will be, a manager-managed limited liability company or a corporation,
and that Management shall at all times during the term of this Agreement be
authorized to act as Owner’s manager, officers, or authorized agent of Owner’s
manager to perform the Services in the manner set forth under this Agreement.

 

6.2 By Management. Management represents and warrants that it: (i) is engaged in
an independent business and has full right and power to enter into and perform
this Agreement without the consent of any third-party, except for the applicable
state-level regulatory agency; and (ii) shall only allow Management employees,
independent contractors, or subcontractors that are properly licensed pursuant
to the Regulations to enter Owner’s facilities to perform the Services.

 

7. Indemnification.

 

7.1 By Owner. Owner hereby agrees to defend, indemnify and hold Management, its
directors, officers, employees, agents and affiliates harmless from and against
any loss, claim, action, damage, expense or liability, including amounts paid in
settlement or compromise of any such claim, action or demand (including defense
costs and attorneys’ fees) resulting from any third-party claim or suit arising
out of or relating to (i) a material breach of this Agreement by Owner; (ii) the
intentional or negligent conduct of Owner or any of Owner’s directors, officers,
employees, and/or agents; (iii) any product, good, or service sold or provided
by Owner; (iv) the failure of any marijuana crop or degradation of any
deliverables of Owner (whether under this Agreement or otherwise); provided,
however, that the foregoing indemnity obligations shall not apply where such
claim is the result of the intentional misconduct or negligent act of Management
and there shall be apportionment in accordance with responsibility when such
obligation derives in part from the acts or omissions of Owner.

 

  7

   



 

7.2 By Management. Management hereby agrees to defend, indemnify and hold Owner,
its directors, officers, employees, agents and affiliates harmless from and
against any loss, claim, action, damage, expense or liability, including amounts
paid in settlement or compromise of any such claim, action or demand (including
defense costs and attorneys’ fees) resulting from any third-party claim or suit
arising out of or relating to (i) a material breach of this Agreement by
Management; (ii) the intentional or negligent conduct of Management or any of
Management’s directors, officers, employees, independent contractors, and/or
agents; or (iii) any claim that any cultivation process, dispensary process or
product supplied by Management infringes any patent, copyright, trade secret or
other right of any third-party; provided, however, that the foregoing indemnity
obligation shall not apply where such claim is solely the result of the
intentional misconduct or negligent act of Owner and there shall be
apportionment in accordance with responsibility when such obligation derives in
part from acts of Management.

 

7.3 Procedures. Unless otherwise agreed in writing by the Parties, in the event
that a third-party claim is made or third-party suit is filed for which either
Party intends to seek indemnification from the other Party pursuant to this
section, the Party seeking indemnification (the “Indemnitee”) shall promptly
notify the other Party (the “Indemnitor”) of said claim or suit. The Indemnitor
shall have the right to control, through counsel of its choosing, the defense of
such third-party claim or suit. The Indemnitee shall cooperate fully with the
Indemnitor and its counsel in the defense of any such claim or suit and shall
make available to the Indemnitor any books, records or other document necessary
or appropriate for such defense. The Indemnitee shall have the right to
participate, at the Indemnitee’s expense, in the defense of any such claim or
suit through counsel chosen by the Indemnitee. If the Indemnitor fails or
refuses to conduct such defense, or the Indemnitee has been advised by counsel
that it may have defenses available to it which are different from or in
addition to those available to the Indemnitor, or that the Indemnitee’s
interests are adverse to the Indemnitor’s interests, then the Indemnitee may
defend against the action(s) at the Indemnitor’s expense.

 

8. No Warranty; Limitation of Liability. ANY AND ALL DELIVERABLES AND PRODUCTS
SUPPLIED OR DELIVERED BY MANAGEMENT PURSUANT TO THIS AGREEMENT ARE PROVIDED “AS
IS” AND WITHOUT WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
ANY OTHER WARRANTY, EXPRESS OR IMPLIED. NEITHER PARTY MAKES ANY WARRANTY OR
REPRESENTATION OTHER THAN AS EXPRESSLY PROVIDED FOR ABOVE. MANAGEMENT SHALL NOT
BE LIABLE TO OWNER OR ITS CUSTOMERS FOR ANY LOSS, CLAIM, DAMAGE OR LIABILITY OF
ANY KIND OR NATURE THAT MAY ARISE FROM OR IN CONNECTION WITH ANY SALE OR USE OF
THE DELIVERABLES OR PRODUCTS SUPPLIED BY MANAGEMENT, OR ANY MARIJUANA OR OTHER
PRODUCT OR SERVICE OF OWNER, OR OTHERWISE ARISING OUT OF THIS AGREEMENT. TO THE
EXTENT THE TERMS CONTAINED IN PARAGRAPH 8 CONFLICTS WITH THE TERMS CONTAINED IN
PARAGRAPHS 7.0 THROUGH 7.3, PARAGRAPHS 7.0 THROUGH 7.3 SHALL PREVAIL. THIS
PARAGRAPH IS SUBJECT TO APPLICABLE LAWS, IF ANY, WHICH PROHIBIT ANY ATTEMPT TO
DISCLAIM WARRANTIES WHICH ARE NOT DISCLAIMABLE.

 

  8

   



 

9. Terms and termination.

 

9.1 Unless earlier terminated as provided for in this section, the term of this
Agreement shall commence upon the Effective Date and continue for five (5) years
(the “Term”). The Agreement may be renewed by the Parties contingent on terms
mutually agreed to by the parties.

 

9.2 Either Party may terminate this Agreement (i) in the event of a material
breach by the other Party as detailed in Section 9.4 or (ii) at any time upon
mutual written consent.

 

9.3 It is intended that this Agreement shall run with the business. In the event
of any transfer of the voting rights or control of the business of Owner,
regardless of the form of such transfer, or the sale of the applicable
license(s), or any other occurrence that results in an impermissible or intended
termination of the Management or that is designed to give rise to any of the
conditions enumerated in Section 9.5, the Management shall be entitled to an
immediate and complete acceleration of its rights.

 

9.4 Subject to the provisions of the section entitled “Force Majeure,” if either
Party shall breach any material obligation required under this Agreement, the
other Party must give prompt written notice describing in detail the breach and
its intention to terminate this Agreement if the breach is not cured (the
“Notice of Breach”). If the breaching Party fails to cure such material breach
within Ten (10) days following such Notice, or if such breach is not capable of
cure within thirty (30) day period, then the non-breaching Party may, in
addition to all other remedies available at law or in equity, terminate this
Agreement upon written notice of final termination to the breaching Party (the
“Final Notice of Breach”). Notwithstanding the foregoing, in the event of
non-payment by Owner, the cure period shall not exceed thirty (30) days. For
purposes of clarity and not of limitation, breach by either Party of any
obligation set forth in Sections 2, 3, 4, 5, 6, 7 or 9.5 shall be considered a
breach of a material obligation and give rise to the rights contained in this
paragraph.

 

9.5 Upon termination of this Agreement for any reason, all fees, compensation,
and expenses due to Management in connection with Services rendered before the
date of termination shall become immediately due and payable to Management.

 

10. Relationship of Parties.

 

10.1 Independent Contractor Status. This Agreement establishes an independent
contractor relationship.

 

10.2 Current Management Status. Management shall be solely responsible for
determining the method, details and means of performing the Services. Management
may engage the services of such employees, subcontractors, partners or agents,
as Management deems necessary to perform the Services, subject to Owner
approving the number of employees and compensation of the personnel
(collectively, the “Personnel”). The Personnel are not and shall not be
employees of Owner, and Management shall be wholly responsible for the
professional performance of the Services by the Personnel such that the results
are satisfactory to Owner. Management shall have the right, on behalf of Owner,
to enter into agreements required to deliver the Services, provided that
express, prior authorization by an authorized representative of the Owner has
been obtained.

 

  9

   



 

11. Notices. Any notices required or permitted hereunder shall be in writing and
shall be personally delivered or sent by mail, Federal Express or similar
courier service, all of which shall be effective upon receipt. Notices sent by
mail or courier shall be addressed as follows:

 

If to Management:

 

Nevada Medical Group, LLC

Attn: Robert Hasman

3375 Pepper Lane

Las Vegas, NV 89120

rh@nevada-medical group.com

 

If to Owner:

 

Comprehensive Care Group, LLC

Attn: Don Marshall

3375 PO Box 242132

Little Rock, AR 72223

donjmar@yahoo.com

 

12. Assignment.

 

12.1 No Assignment. This Agreement may not be assigned by either Party without
the other’s prior written consent, and any such attempted assignment shall be
void and of no effect. Subject to the preceding sentence, Management shall not
be required to seek or obtain the consent of Owner in connection with any
assignment by Management: (i) to a parent, subsidiary, or affiliate; or (ii) in
connection with a merger, acquisition, reorganization or consolidation, but
Management shall provide reasonable notice to Owner of any such assignment
before such assignment occurs.

 

13. Miscellaneous.

 

13.1 Licensing Fees. Owner shall be solely responsible for all governmental
application and/or licensing fees related to this Agreement and Management’s
performance of the Services as provided for herein.

 

  10

   



 

13.2 Late Payments. All payments to Management from Owner that are not received
when due will accrue a late fee in the amount of five percent (5%) annually, of
the outstanding and unpaid balance per month.

 

13.3 Intentionally omitted.

 

13.4 Severability. Should any one or more of the provisions contained in this
Agreement, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed
and enforced as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

13.5 Waiver of Breach. A waiver by either Party of a breach of any provision of
this Agreement by the other Party shall not operate or be construed as a waiver
of any subsequent breach by the other Party.

 

13.6 Limitation of Liability. Neither Party shall be liable for any indirect,
special, consequential, punitive or similar damages, it being the intention of
the parties to limit any damages awarded to actual damages experienced as a
result of any breach by either Party.

 

13.7 Force Majeure. Except for obligations of payments to the Party, neither
Party shall be held liable or responsible for failure or delay in fulfilling or
performing any obligation of this Agreement in the event such failure or delay
is due to Acts of God, governmental regulations or actions, inability to obtain
material, labor, equipment or transportation or any other condition beyond the
reasonable control of the affected Party, provided such Party has taken
commercially reasonable steps to avert such causes or conditions. Each Party
agrees to give the other Party prompt written notice of such causes or
conditions. Each Party agrees to give the other Party prompt written notice of
the occurrence and the nature of any such condition, and the extent to which the
affected Party will be unable to fully perform its obligation hereunder. Each
Party further agrees to use all reasonable efforts to correct the condition as
quickly as possible.

 

The parties agree that in the event that future legislation is enacted or
regulations are promulgated or a decision of a court is rendered that, in the
opinion of legal counsel for either Party, affects or may affect the legality of
this Agreement or materially and adversely affect the ability of either Party to
perform its obligations or receive the benefits hereunder, then both parties
agree to work in good faith to amend this Agreement as necessary to bring the
Agreement into compliance with applicable laws and to carry out the original
intention of the parties to the extent possible. In doing so, Parties agree to
adhere to the prompt written notice requirements of this Section 13.7 and the
notice requirements of Section 11.

 

13.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws the State of Arkansas, without regard to
the principals of conflicts of law thereof. The Parties expressly waive any
defense to enforcement based upon nonconformance with federal law.

 



  11

   



 

13.9 Dispute Resolution – Negotiation, Mediation and Arbitration.

 

(a) Negotiation. In accordance with the terms of this Agreement, and upon
written notice of any controversy, dispute, disagreement or claim arising out of
or relating to this Agreement, the Parties shall attempt to resolve in good
faith the controversy, dispute, disagreement or claim promptly by negotiation
between the Parties (the “Negotiation”).

 

(b) Mediation. If the controversy, dispute, disagreement or claim has not been
resolved by the Negotiation in accordance to Section 13.9(a) within thirty (30)
calendar days after either Party requested in writing negotiation under Section
13.9(a), then the Parties agree to try in good faith to settle the controversy,
dispute, disagreement or claim by mediation administered by the American
Arbitration Association (“AAA”) under its Commercial Mediation Procedures, which
are incorporated by reference into this Section 13.9(b). The mediation will take
place in Pulaski County, Arkansas.

 

(c) Arbitration. If the Parties are unable to settle the controversy, dispute,
disagreement or claim through mediation in accordance with Section 13.9(b)
within thirty (30) calendar days after appointment of the mediator, or within
such other period as the Parties may agree in writing, their sole avenue for
relief shall be through binding Arbitration administered by the AAA under its
Arbitration Rules and Mediation Procedures, which are incorporated by referenced
into this Section 13.9(c). The arbitration will take place in Pulaski County,
Arkansas and the arbitrator(s) shall apply the law of the State of Arkansas to
the merits of any dispute or claim, without reference to rules of conflicts of
laws. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties will determine the number of
arbitrators in writing within forty-five (45) calendar days after appointment of
the mediator, or within such other period as the Parties may agree in writing.
If the Parties cannot make a decision within that forty-five (45) calendar day
period of time, the AAA will determine the number of arbitrators.

 

13.10 Entire Agreement. This Agreement, inclusive of Exhibits, contains the full
and complete understanding of the parties with respect to its subject matter and
supersedes all prior representations and understanding, whether oral or written.
This Agreement may only be modified by the mutual written consent of the
parties.

 

13.11 Remedies. Owner and Management agree that Management and Owner will be
entitled to the grant of equitable remedies in order to enforce this Agreement,
including, without limitation, an expedited court issued affirmative injunction
prohibiting the breach of any of the material provisions contained herein
without the need to post any bond.

 

13.12 Attorneys’ Fees. If any dispute arises between the parties with respect to
this Agreement, and there follows a proceeding to resolve such dispute, the
prevailing Party in such proceeding shall be entitled to receive its reasonable
attorney’s fees, expert witness fees and out-of-pocket costs incurred in
connection with any such proceeding at any level, in addition to any other
relief it may be awarded.

 

  12

   



 

13.13 Conformance of Agreement to Arkansas Regulatory Conditions and Approval.
The Parties acknowledge and agree that the terms of this Agreement are subject
to the approval of the Authorities and the Parties agree to negotiate in good
faith to conform with any guidance provided by the Authorities relating to this
Agreement.

 

13.14 Survival. Sections 2, 5, 7, 8 and 9 of this agreement and any meant to
survive the termination of this Agreement shall survive termination of this
Agreement, regardless of the reason for termination.

 

13.15 Time. Time is of the essence for this Agreement and each provision
contained in this Agreement. Any extension of time granted for the performance
of any obligation under this Agreement will not be considered an extension of
time for the performance of any other obligation under this Agreement.

 

13.16 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives,
successors and assigns.

 

13.17 Advice of Counsel. Each Party acknowledges that, in executing this
Agreement, it has had the opportunity to seek the advice of independent legal
counsel and has read and understood all of the terms and provisions of this
Agreement. This Agreement shall not be construed against any Party by reason of
the drafting or preparation hereof.

 

13.18 Counterparts. The parties may execute this Agreement in any number of
counterparts, each of which will be deemed an original.

 

13.19 Right to Inspect the books. All books, reports, financial reports,
records, contracts and accounts of the Owner’s company, together with executed
copies of this Agreement and all other company agreements and any amendment
thereof, shall be available for inspection and copying by Management upon
providing three (3) days’ advance written notice. Any such inspection by
Management shall be conducted at reasonable times so as to avoid interfering
with Owner’s business.

 

[Signature page Follows]

 

  13

   



 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first set forth above.

 

OWNER:

 

MANAGEMENT:

 

 

 

 

 

 

 

Comprehensive Care Group, LLC

 

Nevada Medical Group LLC

 

 

 

 

 

By:

/s/ Don Marshall

 

By:

/s/ Robert Hasman

 

 

Manager

 

 

President

 

 

 

 

 

 

 

Name:

Don Marshall

 

Name:

Robert Hasman

 

Title:

Manager and Member

 

Title:

President

 

 



14




 

EXHIBIT A

STATEMENT OF WORK

 

Operations Management Services

 

Management will have full responsibility and authority to manage the day-to-day
operations of all of Owner’s business activities conducted at Owner’s Facility,
including but not limited to: General retail management, manufacturing,
processing, sales, inventory management, human resource, payroll management,
security, marketing, compliance and general administrative functions, provided,
however, that Management shall be required to obtain the unanimous written
consent of Owner and DEP Nevada Inc., a Nevada corporation (“BAM”) (who serves
as a lender to Owner) prior to taking any of the following actions on behalf of
Owner in connection with Owner’s Facility:

 

1. A decision to employ or engage persons where such person’s compensation is in
excess of USD $10,000.00 per month;

 

2. A decision to contract to sell, sell, exchange, grant any option on, or
otherwise transfer or dispose of any real property or personal property of Owner
or any portion thereof or any interest therein other than inventory or product
sales in the ordinary course of business (collectively, “Non-Product Sales”) in
a single transaction or a series of related transactions;

 

3. A decision to borrow money from any person or entity;

 

4. A decision to contract to lease any real property of Owner or any portion
thereof or any interest therein;

 

5. A decision to mortgage, pledge, hypothecate or authorize or grant any
security interest or lien in or on real property or personal property of Owner;

 

6. A decision to make any purchases or expenditures for the organization,
operation and conduct of the business and affairs of Owner as to any
non-cost-of-goods expenses such as capital expenses (collectively, “Non-COGS
Expenses), or to negotiate, execute, acknowledge, file, record, deliver and
perform any agreements and instruments necessary or appropriate for the conduct
of Owner’s business and affairs as to any Non-COGS Expenses with a value greater
than USD $10,000.00 per transaction or series of related transactions or any
Non-Product Sales with a value greater than USD $10,000.00 per transaction or
series of related transactions;

 

  15

   



 

7. A decision to prepay, modify, amend, renew, or extend any authorized
indebtedness of Owner;

 

8. A decision to execute and accept any instrument, conveyance, or agreement
incident to the real property or personal property of Owner or the Owner’s
except for any inventory or product sales in the ordinary course of business or
any cost-of-goods expenses; and

 

9. A decision to enter into contracts, leases or other business undertakings to
further the purposes of the Owner’s business (except for any inventory or
product sales in the ordinary course of business or any cost-of-goods expenses)
with a value greater than USD $10,000 per transaction or series of related
transactions.

 

Management shall provide monthly management reports to Owner. Management reports
shall provide information on income, expense, human resource, sales updates and
projections, and any additional pertinent information.

 

Owner shall have the right to audit, and/or monitor bookkeeping, management,
daily operations as needed.

 

  16

   



 

EXHIBIT B

COMPENSATION FOR SERVICES

 

In consideration for the Services, commencing on the effective date of this
Agreement, Owner agrees to pay Management an Operations Management Fee (as
defined below) for providing the Operations Management Services described in
Exhibit A.

 

The “Operations Management Fee” will be calculated as follows:

 

A monthly management fee shall be paid to Management in the amount equal to
sixty-six and 67/100 percent (66.67%) of the Monthly Net Profits (as defined
below) of Owner for the immediately-preceding month, all as determined in a
manner mutually agreeable to Management and Owner. Notwithstanding the
foregoing, in the event that BAM effectuates a Conversion (as defined under that
certain Convertible Loan Agreement of even date herewith between BAM and Owner),
then Management’s Operations Management Fee shall equal USD $6,000.00 per month,
unless otherwise agreed by the parties in writing. For purposes of this
Agreement, “Monthly Net Profits” means, for each calendar month, an amount equal
to Owner’s gross revenue for such calendar month less the Owner’s operating
expenses, including all applicable expenses under Section 2 of this Agreement,
cost of goods sold, interest, and tax for said month, all as reasonably
determined in accordance with generally accepted accounting principles.

 

In accordance with the accounting procedures as defined by “Monthly Net Profits”
above, the 33.33% remainder of the Monthly Net Profits shall be paid to CCG,
which in its sole discretion, may distribute to its owners.

 



  17



 